DETAILED ACTION
Introduction
Claims 1-15 have been examined in this application. Claims 1 and 9 are amended. Claims 4, 8, 10, 13, and 15 are as previously presented. Claims 2, 3, 5-7, 11, 12, and 14 are original. Claim 16 is cancelled. This is a non-final action in response to the arguments and amendments filed 3/01/2021 and request for continued examination filed 4/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 3/1/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 6, ln. 3-12), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 6, ln. 14 – p. 7, ln. 4), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7, ln. 5 – p. 8, ln. 28), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of Patent U.S. 4,852,906 A (Buma ‘906), US2010/0164189A1 (Buma ‘189), and US2018/0079273A1 (Ito et al.), as well as the previously relied upon art of US2017/0203756 (Cotgrove), US2012/0065859A1 (Koto et al.), and US2003/0093208A1 (Hessmert et al.).
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, "dray air" should instead read "dry air"
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2017/0203756 (Cotgrove), further in view of Publication US2010/0164189A1 (Buma ‘189).
Regarding Claim 1, Buma ‘906 discloses a vehicle system (see Figure 2, 1:45-63) comprising:
a suspension system supported by a frame (see Figure 2, 4:7-20, suspension components supported by a vehicle body) and including a plurality of pneumatic air springs, with one air spring being associated with each wheel of the vehicle (see Figure 2, 3, 2:42-65 air springs 2FL, 2FR, 2RL, 2RR), each (see Figure 3, 4:50-60, the CPU controlling the  individual air suspensions (dedicated valves for each spring air) which (4:7-28) adjust height), 
an air spring valve associated with each air spring (see Figure 3, 3:25-35, leveling valves 42, 44, 46, 48), 
a height sensor at each wheel and associated with each air spring (see Figure 2, 4:7-28, height sensors 80, 82, 84, 86), 
a reservoir (see Figure 3, 3:15-25, high pressure reserve tanks 28 and 32 forming a collective air reservoir) containing a source of dry air (see Figure 3, 3-25 air drier 14 remove moisture from the compressed air before going to the high pressure reserve tanks), 
at least one reservoir valve associated with the reservoir (see Figure 3, 3:15-25, high pressure reservoir valves 26, 30), 
supply lines fluidly connecting the reservoir with the air spring valve of each air spring (see Figures 2, 3, the overall “air circuit” having line type connections between components including the reservoir tanks and air spring valves), the supply lines being constructed and arranged to exchange the dray air between the air springs and the reservoir in a closed-loop air system (see Figure 3, 3:54-62, the low pressure reserve tanks are connected to the discharge valves of the air springs and the suction side of the compressor, and it is “possible to construct the air circuit AC as a closed circuit without the check valve 78.”),
a plurality of sensors constructed and arranged to obtain data (see Figure 4, 4:29-41 sensor input to CPU) relating to lateral acceleration (see 6:40-42, acceleration sensor 92 for lateral acceleration), lateral acceleration rate (see 6:40-42, sensor 92 detecting lateral acceleration, related to lateral acceleration rate by a time parameter), longitudinal acceleration (see 4:20-27, speed sensor 93 for speed data, related to longitudinal acceleration by a time parameter), vehicle speed (see 4:20-27, speed sensor 93), vehicle roll (see 6:40-42, acceleration sensor 92 for lateral acceleration which (7:52-55) is related to a characteristic of roll of the vehicle), steering wheel angle (see 4:20-22, steering angle sensor 90 for angle of steering wheel 88), and steering wheel angular rate (see 4:20-22, steering angle sensor 90 for angle, related to rate by a time parameter), and
an electronic control unit (ECU) having a processor circuit (see Figures 2, 4, 4:29-41, electronic control circuit with CPU), the ECU being constructed and arranged to receive signals from the height sensors and from the plurality of sensors (see 4:42-48), the ECU storing entry thresholds (see 6:11-20, the circuit executing the control routine in Figures 5A-8) for each of at least the lateral acceleration (see Figure 5B, 7:52-55, a predetermined lateral acceleration), the vehicle speed (see Figure 5B, 7:14-16, predetermined speed Va), 
wherein the ECU is constructed and arranged to control the at least one reservoir valve and control each air spring valve (see Figure 5B, 9:8-12, step 295, high pressure reservoir valves and leveling valves are actuated) to individually control a height of each air spring (see 9:8-12, the valves actuated according to times TCF, TCR, TDF, and TDR, which (8:31-9:2) are individually calculated for the desired height compensation from step 275), based on data obtained from the height sensor associated with each air spring (see Figure 5A, 6:20-25, based on initial signals from height sensors at step 205), 
wherein the ECU is constructed and arranged to determine if an entry threshold is exceeded (see Figure 5A, 7:14-17, step 240 determining if current speed V exceeds the predetermined speed and 7:52-55, step 270 determine if lateral acceleration exceeds a predetermined lateral acceleration) during a dynamic maneuver by a driver of the vehicle (see 7:14-51 the vehicle speed above e.g. 15 km/h, and the steering wheel being operated, i.e. a maneuver by a driver while in motion) and, if an entry threshold is exceeded, the ECU is constructed and arranged to automatically open at least one reservoir valve and at least one of the air spring valves to direct the dry air from the reservoir to the associated air spring or return the dry air from the associated air spring to the reservoir (see 9:8-24, step 295, based on the “yes” response at step 240 and step 270, the high pressure reservoir valve and leveling valves actuated to direct air from the reservoir to the air springs for the side of the vehicle on the outside. Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.) to respectively increase or decrease air pressure at the associated air spring (see 7:65-8:5, the air from high pressure reserve tanks supplying air to the chambers, i.e. the addition of air increasing pressure) so as to adjust a height thereof (see 9:32-40, affecting vehicle height) until the entry threshold is no longer exceeded (see 9:46-58, the control routine repeatedly executed, i.e. the height adjustment taking place until a subsequent running of the routine when the thresholds are not exceeded and target vehicle high control takes place at step 310).


As above, Buma ‘906 discloses sensor input circuit 112 (see e.g. Figure 4) and thresholds to perform roll mitigation (see 7:55-64).

Buma ‘906 does not explicitly recite a plurality of sensors constructed and arranged to obtain data relating to yaw acceleration, yaw acceleration rate, vehicle roll rate, and
the ECU storing entry thresholds for each of at least the yaw rate, and the vehicle roll rate.

However Cotgrove teaches a vehicle system for performing similar roll mitigation (see Figure 2A, [0052] controlling the vehicle for additional stiffness of outside springs), comprising:
a plurality of sensors constructed and arranged to obtain data relating to yaw acceleration (see [0026, 0038] sensors 14 including yaw (related to yaw acceleration by a time parameter), yaw (see [0038] yaw sensor (related to yaw acceleration by a time parameter)), vehicle roll rate (see [0038] roll sensor related to roll rate by a time parameter), and
the ECU storing entry thresholds for each of at least the yaw rate, and the vehicle roll rate (see Figure 2A and [0042, 0043], in step 102, a stability parameter is acquired, which may be a yaw rate or roll rate, and [0045] in step 104 the parameter is compared against a target value (a threshold) and [0048] in step 106 the difference is further compared to a damper intervention threshold. In other words, the target value plus an additional intervention threshold being an overall entry threshold).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle system of Buma ‘906 to additionally perform roll control using entry parameters of yaw rate and roll rate, as taught by Cotgrove, with the motivation of enhancing the safety of the vehicle by providing additional ways in which an unstable condition can be determined, as well as improved integration with brake control (see Cotgrove [0005-0007]).


Additionally, Buma ‘906 discloses consideration of a deviation of the steering wheel angle (see Figure 5A step 250 steering angle difference).
Buma ‘906 does not explicitly recite:
the ECU storing entry thresholds for each of at least a deviation of the steering wheel angle associated with understeering or oversteering of the vehicle.

However Buma ‘189 teaches a system for implementing roll control (see [0099] stabilizing control in response to body roll),
the ECU storing entry thresholds for each of at least a deviation of the steering wheel angle (see [0099] the roll determined to occur when the steering wheel angle is not smaller than a threshold, i.e. a deviation from a center position exceeding an entry threshold) associated with understeering or oversteering of the vehicle (see [0073] the execution of the roll reduction control leads to reduction in the understeer tendency. That is, the deviation of the steering wheel angle is associated with a prediction of understeer occurring). Examiner's note: since the claim uses the phrase "understeering or oversteering," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle system of Buma ‘906 to additionally consider an entry threshold for a deviation of the steering wheel angle associated with understeering or oversteering of the vehicle, as is taught by Buma ‘189, with the motivation of enhancing the robustness of the system and vehicle response by obtaining a desired cornering characteristic in light of specific suspension geometry (see Buma ‘189 [0003, 0006]).

Regarding Claim 3, Buma ‘906 discloses the system of claim 1, wherein the ECU is part of the suspension system (see Figures 2, 4, electronic control circuit integrated as part of the suspension system as a whole).

Regarding Claim 4, Buma ‘906 discloses wherein the plurality of sensors include a steering wheel angle sensor (see 4:20-22, steering angle sensor 90 for angle of steering wheel 88), lateral acceleration sensor (see 4:22-23, acceleration sensor 92, for (6:40-41) lateral acceleration). 

Buma ‘906 does not explicitly recite the system of claim 1, wherein the plurality of sensors include a steering wheel angular rate sensor, wheel speed sensors, and yaw, pitch and roll sensors.

However Cotgrove teaches the vehicle system as recited above,
 (see [0038], vehicle sensor may comprise a steering wheel speed sensor), wheel speed sensors (see [0038] wheel speed sensor(s)), and yaw, pitch and roll sensors (see [0038] gyro sensor(s) may detect yaw, roll, and pitch of the vehicle).
The motivation to combine Buma ‘906 and Cotgrove was provided in the rejection of Claim 1.

Regarding Claim 5, Buma ‘906 discloses the system of claim 4, wherein the plurality of sensors is in communication with the ECU via a network bus (see 4:40-41, CPU connected to the sensor input circuit by common bus 116).

Regarding Claim 6, Buma ‘906 discloses the system of claim 1, further comprising a compressor constructed and arranged to maintain air pressure in the reservoir at a desired level (see Figure 3 and 3:4, compressor 10, and see 15:19-39, using the routine in Figure 8, the compressor motor 9 is operated to drive the compressor 10 if the pressure in the high pressure reserve tank is less than a predetermined pressure Pa).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2017/0203756 (Cotgrove), further in view of Publication US2010/0164189A1 (Buma ‘189), further in view of Publication US2018/0079273A1 (Ito et al.).
Regarding Claim 2, Buma ‘906 further discloses each reservoir valve and each air spring valve being normally closed (see 3:36-68). 

Buma ‘906 does not explicitly recite the system of claim 1, wherein each reservoir valve and each air spring valve is a solenoid valve. 

However Ito et al. teaches components of an air suspension system (see e.g. Claim 1),
wherein each reservoir valve (see Figure 1, [0031] supply/discharge switching valve 10 is a solenoid valve) and each air spring valve is a solenoid valve (see Figure 1, [0032-0033] suspension control valves can be solenoid valves).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify each reservoir and air spring valve of Buma ‘906 to be solenoid valves, as is taught by Ito et al., with the motivation of enhancing the robustness and reliability of the system by providing a type of actuator that can allow for a closed configuration when not electrically excited (see Ito et al. [0032-0033]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2017/0203756 (Cotgrove), further in view of Publication US2010/0164189A1 (Buma ‘189), further in view of Publication US2012/0065859A1 (Koto et al.).

Regarding Claim 7, Buma ‘906 does not explicitly recite the system of claim 1, wherein the processor circuit is constructed and arranged, based on the data obtained by the plurality of sensors, to determine an oversteer or understeer state of the vehicle which is utilized as a factor in establishing at least one of the thresholds.

However Koto et al. teaches a technique in performing roll suppression for a vehicle (see e.g. claim 1), 
(see [0015] Figure 3 flowchart performed by ECU), based on the data obtained by the plurality of sensors (see Figure 3 and [0048] acquiring data from sensors), to determine an oversteer or understeer state of the vehicle (see [0060] in step 108 an understeer state may be determined based on calculations on the sensor data. Examiner's note: since the claim uses the phrase "oversteer or understeer," only one of the recited alternatives is necessary in the prior art to read on this claim.) which is utilized as a factor in establishing at least one of the thresholds (see Figure 3, [0064] an understeer state determination proceeds to S114, wherein a first control threshold value is compared [0066] to lateral acceleration, to start roll suppression, as opposed to step 110 wherein a second control threshold value is used). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lateral acceleration threshold in Buma ‘906 to be variable based on an understeer condition, as is taught by Koto et al., with the motivation of increasing the safety of the vehicle by delaying the approaching the friction limit of a tire and thereby allowing the vehicle to suppress rolling and deviation from a desired turning trace (see Koto et al., [0010]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2017/0203756 (Cotgrove), further in view of Publication US2010/0164189A1 (Buma ‘189), further in view of Publication US2003/0093208A1 (Hessmert et al.).
Regarding Claim 8, Buma ‘903 does not explicitly recite the system of claim 1, wherein the processor circuit is constructed and arranged, based on the data obtained by the plurality of sensors, to calculate surface coefficient of friction which is utilized as a factor in establishing at least one of the thresholds.

Hessmert et al. teaches a technique in determining instability of a vehicle in cornering (see Claim 1, [0015]),
wherein the processor circuit (see [0056] assessment device 14 for processing signals) is constructed and arranged, based on the data obtained by the plurality of sensors (see Figure 3, [0074-0076], in S01, S02, and S06, data is obtained by sensors), to calculate surface coefficient of friction (see [0084] in S08 a coefficient of friction is determined) which is utilized as a factor in establishing at least one of the thresholds (see [0092] in S10, a limit cornering acceleration (which may be a transverse, i.e. lateral) acceleration may be determined, based on the coefficient of friction, and [0093] the limit corner acceleration is compared to the actual cornering acceleration to determine subsequent control, i.e. the limit cornering acceleration is a threshold).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lateral acceleration threshold in Buma ‘906 to be variable based on a coefficient of friction, as is taught by Hessmert et al., with the motivation of increasing the safety of the vehicle by increasing the accuracy of a determination that the vehicle is in an unstable state (see Hessmert et al. [0015-0019]).

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2017/0203756 (Cotgrove).

Regarding Claim 9, Buma ‘906 discloses a method of dynamically stabilizing a vehicle (see Figures 5A-8 and 6:15-20 a control routine method including (Figure 5B) roll control during travel) having a suspension system including a plurality of pneumatic air springs, with one air spring being associated with each wheel of the vehicle (see Figure 2, 3, 2:42-65 air springs 2FL, 2FR, 2RL, 2RR), each air spring being independently adjustable in height (see Figure 3, 4:50-60, the CPU controlling the  individual air suspensions (dedicated valves for each spring air) which (4:7-28) adjust height); a height sensor at each wheel and associated with each air spring (see Figure 2, 4:7-28, height sensors 80, 82, 84, 86), an air spring valve associated with each air spring (see Figure 3, 3:25-35, leveling valves 42, 44, 46, 48); and a reservoir (see Figure 3, 3:15-25, high pressure reserve tanks 28 and 32 forming a collective air reservoir) containing a source of dry air (see Figure 3, 3-25 air drier 14 remove moisture from the compressed air before going to the high pressure reserve tanks), such that the dry air is exchanged between the air spring and the reservoir in a closed-loop air system (see Figure 3, 3:54-62, the low pressure reserve tanks are connected to the discharge valves of the air springs and the suction side of the compressor, and it is “possible to construct the air circuit AC as a closed circuit without the check valve 78.”), the method comprising the steps of:
obtaining, with a plurality of sensors, data (see Figure 4, 4:29-41 sensor input to CPU) relating to at least lateral acceleration (see 6:40-42, acceleration sensor 92 for lateral acceleration), and the steering wheel angle deviation of the vehicle (see 4:20-22, steering angle sensor 90 for angle of steering wheel 88 used for 7:30-51, steering angle difference), 
establishing entry thresholds (see Figure 5B, 7:52-55, a predetermined lateral acceleration and 7:14-16, predetermined speed Va), 
comparing, in a processor circuit of an electronic control unit, the data to the entry thresholds (see Figure 5A, 7:14-17, step 240 determining if current speed V exceeds the predetermined speed and 7:52-55, step 270 determine if lateral acceleration exceeds a predetermined lateral acceleration), 
if an entry threshold is exceeded during a dynamic maneuver by a driver of the vehicle (see 7:14-51 the vehicle speed above e.g. 15 km/h, and the steering wheel being operated, i.e. a maneuver by a driver while in motion), employing the electronic control unit to automatically open at least one of the air spring valves to increase air pressure in the associated air spring by receiving the dry air from the reservoir, or to decrease air pressure in the associated air spring by returning the dry air to the reservoir (see 9:8-24, step 295, based on the “yes” response at step 240 and step 270 (entry thresholds exceeded), the high pressure reservoir valve and leveling valves actuated to direct air from the reservoir to the air springs for the side of the vehicle on the outside. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.), so as to adjust a height of the associated air spring (see 9:32-40, affecting vehicle height) until the entry threshold is no longer exceeded (see 9:46-58, the control routine repeatedly executed, i.e. the height adjustment taking place until a subsequent running of the routine when the thresholds are not exceeded and target vehicle high control takes place at step 310), and
once the entry threshold is no longer exceeded, employing the electronic control unit to cause the associated air spring to return to a desired pressure and thus a desired height based on monitoring the associated height sensor (see Figure 5B, when the thresholds are not exceeded, target vehicle height control is performed for target height Hn, which (9:56-10:38) uses the data from the height sensors to operate a leveling or discharge valve (i.e. to reach the pressure which corresponds to the desired height, i.e. the desired corresponding pressure)).

As above, Buma ‘906 discloses sensor input circuit 112 (see e.g. Figure 4) and thresholds to perform roll mitigation (see 7:55-64).

Buma ‘906 does not explicitly recite
obtaining, with a plurality of sensors, data relating to yaw rate, roll rate.

However Cotgrove teaches a technique for performing similar roll mitigation (see Figure 2A, [0052] controlling the vehicle for additional stiffness of outside springs), comprising:
 (see [0026, 0038] sensors 14 including yaw (related to yaw rate by a time parameter), and roll rate (see [0038] roll sensor related to roll rate by a time parameter).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Buma ‘906 to additionally collect yaw and roll data, as taught by Cotgrove, with the motivation of enhancing the safety of the vehicle by providing additional ways in which an unstable condition can be determined, as well as improved integration with brake control (see Cotgrove [0005-0007]).

Regarding Claim 10, Buma ‘906 discloses wherein the plurality of sensors include a steering wheel angle sensor (see 4:20-22, steering angle sensor 90 for angle of steering wheel 88), lateral acceleration sensor (see 4:22-23, acceleration sensor 92, for (6:40-41) lateral acceleration).

Buma ‘906 does not explicitly recite the method of claim 9, wherein the plurality of sensors include a steering wheel angular rate sensor, wheel speed sensors, , and yaw, and pitch and roll sensors.

However Cotgrove teaches the vehicle system as recited above,
wherein the plurality of sensors include a steering wheel angular rate sensor (see [0038], vehicle sensor may comprise a steering wheel speed sensor), wheel speed sensors (see [0038] wheel speed sensor(s)), and yaw, and pitch and roll sensors (see [0038] gyro sensor(s) may detect yaw, roll, and pitch of the vehicle).
The motivation to combine Buma ‘906 and Cotgrove was provided in the rejection of Claim 9.

Regarding Claim 11, Buma ‘906 discloses the method of claim 9, wherein the suspension system further includes a compressor fluidly connected with the reservoir, the method further comprises maintaining air pressure in the reservoir at a desired level by activating the compressor (see Figure 3 and 3:4, compressor 10, and see 15:19-39, using the routine in Figure 8, the compressor motor 9 is operated to drive the compressor 10 if the pressure in the high pressure reserve tank is less than a predetermined pressure Pa).

Regarding Claim 15, Buma ‘906 discloses the method of claim 9, wherein the plurality of sensors further obtain data relating to lateral acceleration rate (see 4:22-23, acceleration sensor 92, for (6:40-41) lateral acceleration, related to lateral acceleration rate by a time parameter), longitudinal acceleration (see 4:20-27, speed sensor 93 for speed data, related to longitudinal acceleration by a time parameter), vehicle speed (see 4:20-27, speed sensor 93), vehicle roll (see 6:40-42, acceleration sensor 92 for lateral acceleration which (7:52-55) is related to a characteristic of roll of the vehicle), and steering wheel angular rate (see 4:20-22, steering angle sensor 90 for angle, related to rate by a time parameter).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2017/0203756 (Cotgrove), further in view of Publication US2012/0065859A1 (Koto et al.).

Regarding Claim 12, Buma ‘906 does not explicitly recite the method of claim 9, wherein the step of establishing thresholds includes determining an oversteer or understeer state of the vehicle.

Koto et al. teaches a technique in performing roll suppression for a vehicle (see e.g. claim 1),
wherein the step of establishing thresholds includes determining an oversteer or understeer state of the vehicle (see Figure 3 and [0060] in step 108 an understeer state may be determined based on calculations the sensor data, and [0064] an understeer state determination proceeds to S114, wherein a first control threshold value is used [0066] for lateral acceleration to start roll suppression, as opposed to step 110 wherein a second control threshold value is used). Examiner's note: since the claim uses the phrase "oversteer or understeer," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lateral acceleration threshold in Buma ‘906 to be variable based on an understeer condition, as is taught by Koto et al., with the motivation of increasing the safety of the vehicle by delaying the approaching the friction limit of a tire and thereby allowing the vehicle to suppress rolling and deviation from a desired turning trace (see Koto et al., [0010]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2017/0203756 (Cotgrove), further in view of Publication US2003/0093208A1 (Hessmert et al.).

Regarding Claim 13, Buma ‘906 does not explicitly recite the method of claim 9, wherein the step of establishing thresholds includes calculating surface coefficient of friction.

However Hessmert et al. teaches a technique in determining instability of a vehicle in cornering (see Claim 1, [0015]),
(see Figure 3, [0074-0076], in S01, S02, and S06, data is obtained by sensors and [0084] in S08 a coefficient of friction is determined, and [0092] in S10, a limit cornering acceleration (which may be a transverse, i.e. lateral) acceleration may be determined, based on the coefficient of friction, and [0093] the limit corner acceleration is compared to the actual cornering acceleration to determine subsequent control, i.e. the limit cornering acceleration is a threshold).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lateral acceleration threshold in Buma ‘906 to be variable based on a coefficient of friction, as is taught by Hessmert et al., with the motivation of increasing the safety of the vehicle by increasing the accuracy of a determination that the vehicle is in an unstable state (see Hessmert et al. [0015-0019]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2017/0203756 (Cotgrove), further in view of Publication US2018/0079273A1 (Ito et al.).

Regarding Claim 14, Buma ‘906 discloses the step of opening at least one of the air spring valves includes sending an electrical signal thereto (see Figure 4, 4:29-60, 9:3-24, valves actuated from the CPU routing by a valve driver circuit).

Buma ‘906 further discloses each reservoir valve and each air spring valve being normally closed (see 3:36-68).

Buma ‘906 does not explicitly recite the method of claim 9, wherein the air spring valves are solenoid valves and the step of opening at least one of the air spring valves includes sending an electrical signal thereto.

However Ito et al. teaches components of an air suspension system (see e.g. Claim 1),
wherein the air spring valves are solenoid valves (see Figure 1, [0031] supply/discharge switching valve 10 is a solenoid valve and [0032-0033] suspension control valves can be solenoid valves).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify each reservoir and air spring valve of Buma ‘906 to be solenoid valves, as is taught by Ito et al., with the motivation of enhancing the robustness and reliability of the system by providing a type of actuator that can allow for a closed configuration when not electrically excited (see Ito et al. [0032-0033]).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20040178587-A1 teaches subject matter including an air suspension architecture with independent height sensors (see e.g. Figure 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619